Citation Nr: 0615632	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  05-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed myasthenia 
gravis.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1994 through 
September 1999 and January 2003 through September 2003.  The 
veteran also performed other service with the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks VA compensation benefits for myasthenia 
gravis.  He asserts in this regard that he developed 
myasthenia gravis while serving on active duty.

Approximately two weeks after being reactivated for active 
service in 2003, the veteran reported to sick call 
complaining of progressively worsening weakness.  

The veteran reporting having had weakness in his hands began 
in November 2002 and weakness in his neck began in December 
2002.  He saw double images.  Additionally, he found himself 
excessively fatigued after running a single mile.  The 
service doctors referred him to a neurologist, and the 
veteran was diagnosed with myasthenia gravis.  

After being medically discharged in September 2003, the 
veteran filed a claim for VA benefits.  After he filed this 
claim, he was given an examination by VA in October 2004.  
The VA examiner confirmed the diagnosis of myasthenia gravis 
but gave no indication of the etiology of the condition.  It 
does not appear that the examining doctor had the benefit of 
examining the veteran's medical record.  

The claim was denied in March 2004 when the RO determined 
that the myasthenia gravis had developed during the period 
that the veteran was not on active duty and was not 
permanently aggravated by service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that VA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  

Those five elements were noted to include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree
of disability; and 5) effective date of the disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran an 
appropriate letter notifying him of VA's 
duty to assist him in the development of 
his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

The RO is to ensure that the letter 
includes, but is not limited to, the five 
elements of a service connection claim:  
1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information as all treatment 
he has received for the claimed 
myasthenia gravis.  Based on the 
response, the RO should undertake all 
indicated action in order to assist the 
veteran in obtaining copies of the 
clinical records from any identified 
treatment source.  

3.  Then, the RO should schedule the 
veteran for a medical examination.  The 
physician should review the medical 
evidence of record, including the private 
physician statement and the October 2003 
VA examination report.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  Thereafter, the physician 
should express an opinion as to the 
likelihood that claimed the myasthenia 
gravis had its clinical onset during 
either of the veteran's periods of active 
service.  If it is determined that the 
myasthenia gravis existed prior to 
service, then the examiner should opine 
as to whether it underwent an increase in 
severity beyond natural progress during 
active service.  The rationale for all 
opinions expressed should be explained.  
The doctor should indicate if no opinion 
is possible without speculation.  

4.  The RO then should review the record 
to ensure that the above requested 
development has been completed as 
requested.  In particular, the RO should 
ensure that any VA medical opinions 
obtained comply fully with the above 
instructions, and if not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Upon completion of the above-
requested development and any other 
necessary action, the RO should 
readjudicate the veteran's claim in light 
of all the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and be 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


